DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 7–9, 11, and 14 is/are pending.
Claim(s) 1–6, 10, 12, and 13 is/are canceled.

Allowable Subject Matter
Claim(s) 7–9, 11, and 14 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Honoki et al. (US 2012/0094177 A1, hereinafter Honoki).
Honoki discloses a  preparation method of a nickel-lithium metal composite oxide powder formed of a nickel-lithium metal composite oxide represented by Formula (1) LiaNi1-x-yCoxMyOb … (1) wherein, in Formula (1), relationships of 0.90 < a < 1.10, 1.7 < b < 2.2, 0.01 < x < 0.15, and 0.005 < y < 0.10 are satisfied, and wherein M includes Al as an essential element and may include elements selected from the group consisting of Mn, W, Nb, Mg, Zr, and Zn (see LiNi0.75Co0.2Al0.05O2, [0074]), the method comprising (Step 1) mixing lithium carbonate with a precursor and with a hydroxide of a metal M and/or an oxide of a metal M, wherein the precursor includes Ni in the form of a nickel hydroxide and/or nickel oxide, Co in the form of cobalt hydroxide and/or cobalt oxide to obtain a mixture (see mixed, [0074]); and  (Step 2) firing the mixture obtained in Step 1 at a temperature lower than a melting point of the lithium carbonate to obtain a fired product (see baked product, [0074]), or (Step 1') mixing lithium carbonate with a precursor, wherein the precursor includes Ni in the form of nickel hydroxide and/or nickel oxide, Co in the form of cobalt hydroxide and/or cobalt oxide, and metal M in the form hydroxide of the metal M and/or oxide of the metal M to obtain a mixture (see mixed, [0074]); and (Step 2) firing the mixture obtained in Step 1 at a temperature lower than a melting point of the lithium carbonate to obtain a fired product (see baked product, [0074]), or (Step 1) mixing lithium carbonate with a precursor and with a hydroxide of a metal M and/or an oxide of a metal M, wherein the precursor includes Ni in the form of a nickel hydroxide and/or nickel oxide, Co in the form of cobalt hydroxide and/or cobalt oxide to obtain a mixture (see mixed, [0074]); and  (Step 1') mixing lithium carbonate with a precursor, wherein the precursor includes Ni in the form of nickel hydroxide and/or nickel oxide, Co in the form of cobalt hydroxide and/or cobalt oxide, and metal M in the form hydroxide of the metal M and/or oxide of the metal M to obtain a mixture (see mixed, [0074]); and (Step 2) firing the mixture obtained in Step 1 and Step 1' at a temperature lower than a melting point of the lithium carbonate to obtain a fired product (see baked product, [0074]).
Honoki does not disclose, teach, or suggest the following distinguishing feature(s):
A  preparation method of a nickel-lithium metal composite oxide powder comprising a firing that produces no aggregate of particles and does not require a crushing and/or pulverizing step to be performed after the firing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725